Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 30, 2022, have been carefully considered.  Claims 2, 3, 7 have been canceled; new claims 21-23 have been added.
Claims 1, 4-6, and 8-23 are presently pending in this application.

Withdrawn Objections and Rejections
The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 2 and 19;
b. The 112(b) rejection of claims 12-14;
	c. The 102(a)(1) rejection of claims 1, 2, 7, and 16 as being anticipated by “Photochemical Solid-Phase Synthesis of Platinum Single Atoms on Nitrogen-Doped Carbon with High Loading as Bifunctional Catalysts for Hydrogen Evolution and Oxygen Reduction Reactions,” by Tuanfeng Li et al.
	d. The 102(a)(2) rejection of claims 1, 2, 7, 10, and 16 as being anticipated by Hui et al. (CN 10 6914237);
	e. The 102(a)(2) rejection of claims 1, 3-6, 8-11 and 13 as being anticipated by Roev et al.  (U. S. Patent No. 7,875,569);
	f. The 102(a)(2) rejection of claims 1, 3, 4, 6, 8-11, and 16 as being anticipated by Jin et al. (U. S. Patent Publication No. 2013/0137009);
	g. The 102(a)(2) rejection of claims 1, 3, 4, 6, 8, and 11-13 as being anticipated by Joo et al. (U. S. Patent Publication No. 2007/0116625); and
	h. The 103 rejection of claim 5 as being unpatentable over Joo et al. (U. S. Patent Publication No. 2007/0116625).
	Applicants have amended claim 1 by incorporating therein the subject matter of now-canceled claims 3 and 7.

New Objections and Grounds of Rejection
	The following new objections and grounds of rejection are being made in view of Applicants’ addition of new claim 21, and in view of the Examiner’s reconsideration of (1) the presently pending claims and (2) the reference to Hui et al. (CN 10 6914237).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, “claim 114” should be “claim 14”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (CN 10 6914237).
Regarding claims 1, 6, and 11, Hui et al. disclose mono-atoms of metals such as Pt, Ag, Au, Pd, Rh, Ir, Ru, Co, Ni, and Cu, supported on, for example, mesoporous carbon.  See the Abstract of Hui et al, as well as Figure 2 and paragraphs [0123], which depicts Pt single atoms supported on mesoporous carbon, and Example 17, which depicts the formation of Ru mono-atoms on mesoporous carbon.
Regarding claim 16, Hui et al. teach that the disclosed metal single atoms supported on mesoporous carbon exhibit electrocatalytic activity.  See paragraph [0017] of Hui et al.
In view of these teachings, Hui et al. anticipate claims 1, 6, 11, and 16.
Response to Arguments
	As stated above, Applicants’ arguments traversing the rejections stated in the previous Office Action have been persuasive; said rejections have been withdrawn.  However, Hui et al., as stated in the above-maintained rejection, is considered to continue to read upon Applicants’ claims 1, 6, 11, and 16.

Allowable Subject Matter
Claims 14, 15, and 21-23 are allowed.
Claims 4, 5, 8-10, 12, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As stated in the previous Office Action, the cited references of record do not teach or suggest the limitations of these claims, regarding the presence of a doped graphitized carbon, or regarding the method recited in claims 15 and 17-20.
Additionally, Applicants have amended claim 1 by incorporating therein the subject matter of now-canceled claims 3 and 7, the latter two of which were not rejected by the aforementioned cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 2, 2022